¶ 11 I respectfully dissent from the majority opinion. I find the majority's reliance, by analogy, on Civ.R. 41(B)(1) is misplaced. Nowhere in appellant's brief is there reference to Civ.R. 41. Civ.R. 41(B)(1) applies only to dismissal of the action or claim. I conclude it does not apply to a post-judgment revival motion.
 {¶ 12} Appellant's brief does not separately assign as error or assert any due process argument but rather argues the trial court erred in not granting its revival motion on the merits. The trial court specifically found appellee did receive notice of the hearing. Accordingly, I would affirm the trial court's judgment. Appellant's remedy is to seek relief from the trial court's order under Civ.R. 60(B).